DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
3.	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Response to Arguments
4.	Applicant's arguments with respect to claims 18-24, 31-38 have been considered but are moot in view of the new ground(s) of rejection. 

5.	Applicant amended claims 18, and 31.
6.	Applicant newly added claim 38.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 18-24, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2010/0204877), hereinafter “Schwartz”, in view of Catten et al (US 7,876,205), hereinafter “Catten“, further in view of Kawamura et al (US 2005/0179519).
Regarding claim 18, Schwartz teaches a method for restricting an interactive service of a controllable mobile device, comprising: 
(a) receiving a wireless location estimate of a controllable mobile device that has been registered and associated with a vehicle (pars [0035] [0079] teach the vehicle associated with the portable device that has been registered, and always associate an operational state of the vehicle with the portable device carried by the user); 
(b) receiving a wireless location estimate of the vehicle (pars [0032] [0047] [0050] teach receiving the wireless signal based on determining the operational state of a vehicle, and notifying to be informed if the teenager driving the car is texting); 
(c) receiving one or more characteristics of the vehicle indicative of an operational state of the vehicle (pars [0014] [0032] teach to detect the operation of an electric vehicle by using sensors like accelerometer and using pattern recognition to recognize the different states, and perform an action is based on determining the operation state of a vehicle surrounding the portable device);
each of the receiving (a), (b), and (c) is dependent an operational state of the vehicle that is moving (pars [0032-0035] [0045-0047] [0052], and [0079] teach the operational state of the vehicle that is moving) or about to move; 
determining the controllable mobile device is in the vehicle during an operational state of the vehicle that is moving (pars [0014] [0032] teach to detect the operation of an electric vehicle by using sensors like accelerometer and using pattern recognition to recognize the different states, and perform an action is based on determining the operation state of a vehicle surrounding the portable device) or about to move; and 
Schwartz does not explicitly teach restricting an interactive service provided by the controllable mobile device.
Catten, in the same field of endeavor, teaches restricting an interactive service provided by the controllable mobile device (col. 7, lines 4-57 teach a cellular telephone service provider restricts the use of cellular telephone while the user is operating a vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Schwartz to Catten, in order to provide of controlling the functionality of mobile electronic devices are restricted for preventing the cause of traffic accidents (as suggested by Catten in col. 1, lines 12-25).
Schwartz and Catten do not explicitly teach by virtue of a data record stored in the controllable mobile device or an external network based storage, wherein the data record comprises information indicative of an identification of the vehicle and information indicative of the controllable mobile device;
Kawamura, in the same field of endeavor, teaches by virtue of a data record stored in the controllable mobile device (pars [0007-0010] [0032-0034], and [0037-0038] teach recording unit records a controller ID code corresponding to the portable device ID code, and further teaches records the ID code that is contained in the ID code in the memory of the mobile device) or an external network based storage, wherein the data record comprises information indicative of an identification of the vehicle and information indicative of the controllable mobile device; 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Schwartz and Catten to Kawamura, in order to provide of controlling the vehicle restricts security operations based on communication with the portable device when receiving a function restriction signal such as activation/deactivation operations (as suggested by Kawamura in paragraph [0004]).


Regarding claim 19, the combination of Schwartz, Catten and Kawamura teach the method of claim 18, Schwartz further teaches comprising unrestricting the interactive service provided by the controllable mobile device that has been restricted when it is determined the operational state of the vehicle is not in operation (pars [0033] [0038] [0043] teach there are data receiving units which do receive such data generated from a central place but they do not generate operation indicators. The data receiving device may or may not be part of the portable device).  

Regarding claim 20, the combination of Schwartz, Catten and Kawamura teach the method of claim 18, Schwartz further teaches comprising overriding the restricted interactive service provided by the controllable mobile device (par [0035] teaches always associate an operational state of the vehicle with the portable device carried by the user. Example of states when the user and portable device are in a vehicle include `engine is on` state, `engine is off` state, the vehicle is moving state, and vehicle is stationary state, etc. If the user is not inside any vehicle then we call the state of the associated vehicle as a stationary state even though at this moment the user is not inside a vehicle. We could have called this as a `no car` state or empty state, which reads on overriding the restricted interactive service).

Regarding claim 21, the combination of Schwartz, Catten and Kawamura teach the method of claim 20, Schwartz further teaches wherein the overriding step comprises initiating the override on the controllable mobile device (par [0035] teaches the operational states of the vehicle with the portable device.  Example of states when the user and portable device are in a vehicle include `engine is on` state, `engine is off` state, the vehicle is moving state, and vehicle is stationary state, etc).  

Regarding claim 22, the combination of Schwartz, Catten and Kawamura teach the method of claim 18, Schwartz further teaches comprising reporting on the use of the controllable mobile device (pars [0035] [0050] teach the operational states of the vehicle with the portable device, and many different actions can be performed by the device including notifying third parties. For example, a truck driver, making a call on a cellphone while speeding, may trigger a notice to the central truck operations center. Another example, is for a parent to be informed if the teenager driving the car is texting, further the actions to perform and can also define the state to be detected).  

Regarding claim 23, the combination of Schwartz, Catten and Kawamura teach the method of claim 21, Schwartz further teaches comprising generating an alert message indicative of use of the overriding step on the controllable mobile device (par [0080] teaches the user can be alert via a notice sent to the device).

Regarding claim 24, the combination of Schwartz, Catten and Kawamura teach the method of claim 18, Schwartz further teaches wherein the wireless location estimate of the controllable mobile device is determined by a global positioning system (GPS) system (pars [0008-0009] teach a global positioning system (GPS) system).

Regarding to claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 18. 

Regarding claim 32, the combination of Schwartz, Catten and Kawamura teach the method of claim 31, Schwartz further teaches wherein the wireless location estimate and the second wireless location estimate is determined by one of a network centric wireless location and a controllable mobile device centric wireless location (pars [0013] [0018] teach the of use a GPS or other location measurement system to measure the location of the stopped car vehicle).    

Regarding claim 33, the combination of Schwartz, Catten and Kawamura teach the method of claim 31, Schwartz further teaches wherein the wireless location estimate of the controllable mobile device is determined by one of a network centric wireless location and a controllable mobile device centric wireless location (pars [0013] [0018] teach the of use a GPS or other location measurement system to measure the location of the stopped car vehicle, and relative to usage of location services such as GPS).  

Regarding claim 34, the combination of Schwartz, Catten and Kawamura teach the method of claim 31, Schwartz does not clearly teach wherein the wireless location estimate of the controllable mobile device is determined by triangulation and calculation of multiple cell tower signals received from the controllable mobile device.
However, Catten in the same field of endeavor teaches wherein the wireless location estimate of the controllable mobile device is determined by triangulation and calculation of multiple cell tower signals received from the controllable mobile device (Figure 2, and col. 5, lines 28-43 teach monitoring system 201 may be capable of communicating with one or more networks or systems, such as cellular or mobile telephone network 204, having base stations or cell sites 205 and 206, wireless data network 207).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Schwartz to Catten, in order to provide of controlling the functionality of mobile electronic devices are restricted for preventing the cause of traffic accidents (as suggested by Catten in col. 1, lines 12-25).

Regarding claim 35, the combination of Schwartz, Catten and Kawamura teach the method of claim 31, Schwartz further teaches comprising overriding the restricted interactive service of the controllable mobile device (pars [0009] [0018] [0050] teach blocking texting on cell phones while the user is moving in a car, and also texting can be disabled when the vehicle is detected to be in a moving state).

Regarding claim 36, the combination of Schwartz, Catten and Kawamura teach the method of claim 31, Schwartz further teaches comprising reporting on a use of the controllable mobile device (pars [0050-0052] teach the different actions can be performed by the device including notifying third parties based on the operational state of the vehicle).

Regarding claim 37, the combination of Schwartz, Catten and Kawamura teach the method of claim 31, Schwartz further teaches comprising unrestricting the interactive service provided by the controllable mobile device that has been restricted when it is determined the operational state of the vehicle is not in operation (pars [0033] [0038] [0043] teach there are data receiving units which do receive such data generated from a central place but they do not generate operation indicators. The data receiving device may or may not be part of the portable device).

Regarding claim 38, the combination of Schwartz, Catten and Kawamura teach the method of claim 18, Schwartz and Catten do not clearly teach wherein the data record comprises information indicative of an identification of the vehicle and information indicative of the controllable mobile device.
Kawamura, in the same field of endeavor, teaches wherein the data record comprises information indicative of an identification of the vehicle and information indicative of the controllable mobile device (pars [0007-0010] [0032-0034] teach recording unit records a controller ID code corresponding to the portable device ID code, and further records the ID code that is contained in the ID code in the memory of the mobile device, and the vehicle registration ID and The ID registration mode refers to a mode for performing ID registration control for recording (registering) the ID code of the portable device in the memory reads on an identification of the vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Schwartz and Catten to Kawamura, in order to provide of controlling the vehicle restricts security operations based on communication with the portable device when receiving a function restriction signal such as activation/deactivation operations (as suggested by Kawamura in paragraph [0004]).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641